ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Response to Amendment
In the amendment filed after final on 18 May 2022, Applicant has amended numerous claims.  Examiner will address claim 1 as being representative.  Similar rationale applies to the remaining amended claims.
Claim 1 has been amended as follows:
A method for a patient-specific surgical procedure, comprising: 
causing a surgical plan customized to a patient to be loaded onto an augmented reality device; and 
performing an orthopaedic surgical procedure with the augmented reality device in accordance with the customized surgical plan, wherein performing the orthopaedic surgical procedure includes, during the performance of the orthopaedic surgical procedure, anticipating a future need for use of a surgical instrument and triggering to be displayed by the augmented reality device to retrieve the surgical instrument, retrieving the surgical instrument based on the instruction, and operating the surgical instrument based on visual indications provided by the augmented reality device..

The additional limitations being added raise new issues which would require material reconsideration of previously cited references and/or searching of new references.
	Accordingly, this amendment is hereby denied entry.

Response to Arguments
In the Remarks filed on 01 June 2022, Applicant makes numerous arguments, some of which are directed towards features that were denied entry. In the interest of compact prosecution for Applicant, Examiner will address these arguments in the order presented.

	On page 8 Applicant asserts that Roberts (4722056) was newly cited, and requests that such reference be cited on a PTO-892.
	In making this assertion, Applicant refers to page 88 of the Office Action previously mailed on 18 March 2022.
	Page 88 of the Office Action previously mailed on 18 March 2022 merely reproduced Gildenberg’s paragraph 0037. On the indicated page 88, Gildenberg refers to Roberts (as well as a plurality of other references) to discuss that the “heads-up” display is well-known in the art.
	This portion is not newly recited, as Gildenberg’s paragraph 0037 was previously cited on page 51 of the Office Action previously mailed on 23 September 2021. Specifically, Examiner relies on Gildenberg’s characterization of Roberts; Examiner did not rely on the Roberts reference itself.
	For this reason, Roberts is not newly cited art.

	On page 8-9 Applicant argues that Sauer does not teach inserting a surgical instrument into a surgical space of a patient.
	In making this argument, Applicant does not specifically define what is considered to be the “surgical space”.
	In the portion cited by Applicant, Sauer teaches a graphic target is registered with respect to the real target, the real target being the area of surgery for the patient (page 7 paragraph 0099). Because this target is on the patient, it is therefor considered to be part of the “surgical space” of the patient under the broadest reasonable interpretation.

	Applicant’s arguments on page 9-11 are moot because they are directed towards features that were denied entry.

	On page 11-13 Applicant argues that Sauer does not teach overlaying an image of the patient’s bone over the patient’s actual bone.
	Sauer teaches (page 7, emphasis added):
[0099] 	In the bull's eye method for augmented reality guided instrument placement, a user has an augmented view where the object and instrument are part of the real scene and a graphic target and/or a graphic guide are augmenting graphics. It is to be appreciated that the graphic target is registered with respect to the real target. The user assumes a viewpoint so that he or she looks along the desired path towards the target. The user places the instrument so that it lines up with the path. In the case of an elongated instrument such as a needle, correct alignment is achieved when the entire length of the instrument is seen as a dot (bull's eye) at the center of the target. Additional graphics for guidance (e.g., graphics path markers and instrument axis markers (hereinafter also referred to as "axis markers") as described below) can be inserted in the augmented view to aid the user with the alignment.
[0100] 	The "bull's eye" or "down-the-beam" alignment method has been used in fluoro-guided medical procedures, e.g. fluoro-guided insertion of guide pins for pedicular bolts as described by Gennarelli et al., in "Minimally Invasive Techniques in Spinal Surgery: Current Practice", Neurosurg Focus 4(2): Article 8, 1998. In a fluoro-guided procedure, the physician uses X-rays to check the alignment between instrument and target. In augmented reality guided instrument placement, the physician has "virtual X-ray vision" by seeing internal structures or markers superimposed on his real view of the patient. The superimposition is registered such that a model of a tumor (or a corresponding marker) appears at the actual location of the tumor. Whereas in a flouro-guided procedure both the target and the instrument are observed as structures on the same X-ray image, the augmented reality guidance shows a graphical representation of the target (or relevant portion thereof) and a "real" (optical or video) image of the instrument. As noted above, additional graphics for guidance can be inserted in the augmented view to aid the user with the alignment.

As taught by Suaer, additional graphics for guidance can be inserted in the augmented view, including “virtual X-ray vision” by seeing internal structures of a patient (which would necessarily include a bone of the patient because X-ray displays skeletal structure) superimposed on the real view of the patient.

	Applicant’s arguments on page 13-15 merely rehashes arguments previously addressed above, and incorporated herein.

Applicant's arguments on page 15 amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims would overcome the rejection under Section 101.

Based on the evidence presented above, Applicant’s argument is not found to be persuasive.

Conclusion
In view of the totality of the evidence, the finality of the previous Office Action is hereby maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626